Citation Nr: 1131105	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  09-24 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for deep vein thrombosis (DVT) of the right lower extremity, including as secondary to service-connected left leg varicose veins.  

2. Entitlement to compensation under 38 U.S.C.A. § 1151 for gastric ulcers or GERD secondary to gastric bypass surgery.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from March 1968 to December 1971.  

These issues come before the Board of Veterans' Appeals (Board) on appeal from rating actions of the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).  

In December 2006, the Veteran filed a claim for an increase for "service-connected disability compensation for circulation in both legs."  He mentioned he had right leg DVT problems.  In March 2007, the RO denied service connection for DVT of the right leg.  The same month, the Veteran submitted statement where he said that the claim regarding the right leg DVT was "filed as a continuation of the service-connection problems with the left leg.  The problems with the right did not present itself until after leaving the military."  In September 2008, the RO concluded that there was no new and material evidence for service connection for right leg DVT.  In October 2008, the Veteran filed a notice of disagreement and this appeal ensued.  

The Veteran was given a hearing in May 2011 and the issue was characterized as entitlement to service connection for DVT of the right leg.  (Transcript, p 2.)  Under the circumstances, the Board will adjudicate the claim as an initial service connection claim.  

In May 2011, the Veteran and his wife testified before the undersigned.  A copy of the transcript has been associated with the file.  

In October 2009, the RO denied a claim for entitlement to compensation under 38 U.S.C.A. § 1151 for gastric ulcers secondary to a gastric bypass procedure, and the Veteran has also appealed that determination.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

In a VA examination report, dated in May 2008, the examiner stated that the Veteran had an injury to his right leg resulting in DVT.  However, the history of the Veteran's disability shows that he first was diagnosed with right leg DVT in June and July 1991.  The Veteran was working as a bus driver at the time and several VA medical records suggest that his DVT was related to this job.  (See an August 1995 letter from Dr. Yamamura; September 1998 employer letter; an April 1999 VA record; and a May 2003 VA record).  The record also shows the Veteran hurt his right knee at work picking up luggage around December 2003, but clinical data from that time do not implicate that trauma to the cause of the DVT.  (See the December 2003 VA medical record.).  The May 2008 examiner also stated:  "The right leg deep vein thrombosis is not secondary to the left leg varicose veins."  No rationale was provided for this statement.  

The Board cannot rely on an examination that is incomplete or uninformed.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  On remand, the Veteran should be given a new VA examination.  The claims folder must be made available to the examiner in conjunction with completing the examination report.  

The issue regarding the § 1151 claim also requires a remand so that 2008 private medical records may be obtained and so the Veteran may be afforded a VA examination.  

At the May 2011 Board hearing, the Veteran's wife stated that the cardiac arrest was caused by the ulcers.  (Transcript, p 28-29.)  She said he went into cardiac and respiratory arrest in church and spent several days in Erlanger Medical Center in Chattanooga.  (Transcript, p 29.)  He was later sent to VA, where an endoscopy was done and the doctor found an ulcer.  Id.  While 2006 medical records from Erlanger Medical Center are in the file, 2008 records are not.  

Also, in a September 1, 2008 VA emergency room record, the Veteran reported he went to Grandview Hospital when his wife noted he was clammy and had low blood pressure.  He was evaluated, given one liter of intravenous fluids and discharged.  He came to VA for follow up.  The 2008 Grandview records are also not in the file.  On remand, the RO must request these records with any necessary assistance from the Veteran.  

Finally, a VA examination and opinion is needed regarding whether the Veteran has any additional disability after his gastric bypass surgery which took place on July 1, 2008.  The Veteran claims he received an ulcer after the surgery (see the May 2011 Board hearing Transcript, p 19-29) and that he currently suffers from gastroesophageal reflux disease or GERD (Transcript, p 21).  However, October 2008 VA records showed any ulcer after surgery has healed and many other VA records show the Veteran has suffered from GERD well before the surgery.  (See the June 2000 VA medical record which noted the Veteran suffered from GERD at least from August 1999 and a September 2006 VA primary care record which shows the Veteran had GERD).  

Accordingly, the case is REMANDED for the following action: 

1. First, with any necessary assistance from the Veteran, request records from 2008 from Erlanger Medical Center and Grandview Hospital and associate these records with the file.  A negative response should be associated with the file.  

2.  Schedule the Veteran for a new VA examination to determine the nature and etiology of any right lower extremity DVT.  The claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination.  The examiner must indicate in the examination report that the claims file was reviewed.  

The examiner should opine whether it is likely, unlikely, or at least as likely as not that right lower extremity DVT had its clinical onset in service, increased in severity during active duty or is otherwise related to active duty.  The examiner should also opine as to whether it is likely, unlikely, or at least as likely as not that right lower extremity DVT was caused or aggravated by the service-connected left leg varicose veins.  If aggravated, the examiner should specify what permanent, measurable, increase in DVT disability was caused by the service-connected left leg varicose veins.  The examiner should refer to the evidence cited above in coming to a conclusion.  

The examiner should give rationale supported with accurate facts for the opinion provided.  

3. Schedule the Veteran for a VA examination to determine whether there is any additional disability following the July 1, 2008 gastric bypass surgery.  The claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination.  The examiner must indicate in the examination report that the claims file was reviewed.  

The examiner should determine whether the Veteran has any additional disability that was caused by the July 1, 2008 gastric bypass surgery.  If no additional disability is found, the examiner should support the conclusion with rationale and no further determination is necessary.  

If additional disability was caused by the July 2008 surgery, the examiner should determine: 
* whether it was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA hospital care or medical treatment; and/or 
* whether the additional disability was reasonably foreseeable by VA medical care providers and/or whether it was an ordinary risk of the treatment provided.  

The examiner should refer to the evidence cited above in coming to a conclusion.  Complete rationale should be given for all opinions reached.  

4. Re-adjudicate the issues of service connection for DVT of the right lower extremity, including as secondary to service-connected left leg varicose veins, and entitlement to compensation under 38 U.S.C.A. § 1151 for gastric ulcers or GERD as a result of gastric bypass surgery.  If any benefit remains denied, the Veteran should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue currently on appeal, as well as a summary of the evidence received since the issuance of the most recent supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

